DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter, because the claims are directed to a signal per se. Regarding independent claim 24, the Examiner points out the limitations “A computer readable medium storing instructions” has not been given patentable weight because that is non-functional descriptive material, without the limitation reciting a “non-transitory computer readable medium” the limitation “A computer program product comprising one or more stored sequences of instructions that are accessible to a processor” could merely be instructions or software written in a book that someone could read. See MPEP 211.05(1). The examiner interprets the phrase "A computer readable medium storing instructions" to be read --A non-transitory computer readable medium storing instructions--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,864,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “generating a score of a location...during segments of movement involved in the second or subsequent iterations of the task” renders claims 1-19 and 24 as broadened and obvious variants of claims 1-28 of U.S. Patent No. 8,864,310.
Claims 1-19 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,955,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “generating an electronic display…visual cue during biomechanical phases of the individual involved in the second or subsequent iterations of the task” renders claims 1-19 and 24 as broadened and obvious variants of claims 1-20 of U.S. Patent No. 8,955,974.
Claims 1-19 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,649,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “identifying one or more saccades” and “evaluating the individual’s response…the individual’s identification of the one or more visual cues and the identified smooth pursuit eye movement” renders claims 1-19 and 24 as broadened and obvious variants of claims 1-19 of U.S. Patent No. 9,649,030.
Claims 1-19 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,512,397. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “determining a target range associated with a timing…defining a viewing area around the one or more visual cues”, “detecting one or more saccades of fixations from the received data”, and “evaluating the individual’s tracking and acuity based on any identified smooth pursuit eye movements” renders claims 1-19 and 24 of in the instant application as broadened and obvious variants of claims 1-20 of U.S. Patent No. 10,512,397.
Claims 1-19 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,160,450. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “prompting an individual…displayed using the user interface” renders claims 1-19 and 24 as broadened and obvious variants of claims 1-20 of U.S. Patent No. 11,160,450.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7, 9-17, 19 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Massengill (US 2008/0309616; already of record).
Regarding claims 1 and 13, Masengill discloses, a method and system for evaluating human eye tracking (Figs. 1-3), the method including:
receiving data representing the location of and/or information tracked (22) by an individual's eye or eyes (Paragraph 0036, lines 1-13) before, during, or after the individual performs a task (Paragraphs 0017, 0036, 0044-0045, and 0047-048);
identifying a temporal phase or a biomechanical phase (Paragraph 0036, lines 1-13) of the task performed by the individual (Paragraphs 0017, 0036, 0044-0045, and 0047-048);
identifying a visual cue (Paragraph 0036, lines 1-13) in the identified temporal phase or biomechanical phase (Paragraphs 0017, 0036, 0044-0045, and 0047-048); and
scoring (Paragraph 0031, lines 1-14) the tracking of the individual's eye or eyes by comparing the data to the visual cue (Paragraphs 0017, 0036, 0044-0045, and 0047-048).
Regarding claims 2-5 and 14-17, Massengill discloses, the data is one or more of: image data of the individual's eye or eyes, coordinate data of the location of the individual's eye or eyes, and coordinate data of a location on which the individual's eye or eyes were focused (Paragraph 0036), the data is received, either locally or over a network (Paragraphs 0020, 0033 and 20), from a wearable eye tracker configured to obtain the data by imaging the individual's eye or eyes (22), determining a target range associated with the visual cue, the target range defining an ideal viewing area around the visual cue (Paragraphs 0031 and 0044-0045); and scoring the tracking of the individual's eye or eyes by comparing the tracking to the determined target range (Paragraphs 0017, 0031 and 0047), and identifying movement of the identified visual cue, the identified movement including a set of coordinates of the visual cue at each of a plurality of points in time (Paragraphs 0017, 0031, 0044-0045 and 0047); and determining a target range associated with each of the sets of coordinates of the visual cue (Paragraphs 0017, 0031, 0044-0045 and 0047).
Regarding claims 7, 9-12 and 19, Massengill discloses, scoring the tracking of the individual's eye or eyes includes one or more of: generating a target score, generating a cognitive load score, and calculating a stress indicator score (Paragraphs 0017, 0031, 0044-0045 and 0047), the cognitive load score is generated based on a number of eye shift movements detected within an interval of time (Paragraphs 0017, 0031, 0044-0045 and 0047), the stress indicator score is calculated as the sum of the target score and the cognitive load score (Paragraphs 0047-0049), calculating a predicting potential score that is predictive of the individual's potential performance in the task, as a function of one or more performance parameters identified as predictive of future performance in the task (Paragraphs 0017, 0031, 0044-0045 and 0047), and calculating a score for each of the one or more performance parameters predictive of potential performance in the task (Paragraphs 0017, 0031, 0044-0045 and 0047); determining a weight for each of the one or more performance parameters (Paragraphs 0017, 0031, 0044-0045 and 0047); and calculating a total predicting potential score based on the determined weights and the calculated scores (Paragraphs 0017, 0031, 0044-0045 and 0047).
Regarding claim 24, Massengill discloses, a non-transitory computer readable medium storing instructions (Paragraph 0017) that, when executed by a computer (20), cause the computer to perform a method of evaluating human eye tracking (Figs. 1-3), the method including:
receiving data representing the location of and/or information tracked (22) by an individual's eye or eyes (Paragraph 0036, lines 1-13) before, during, or after the individual performs a task (Paragraphs 0017, 0036, 0044-0045, and 0047-048);
identifying a temporal phase or a biomechanical phase (Paragraph 0036, lines 1-13) of the task performed by the individual (Paragraphs 0017, 0036, 0044-0045, and 0047-048);
identifying a visual cue (Paragraph 0036, lines 1-13) in the identified temporal phase or biomechanical phase (Paragraphs 0017, 0036, 0044-0045, and 0047-048); and
scoring (Paragraph 0031, lines 1-14) the tracking of the individual's eye or eyes by comparing the data to the visual cue (Paragraphs 0017, 0036, 0044-0045, and 0047-048).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Massengill (US 2008/0309616; already of record) as applied to claims 1 and 13 above, in view of Reichow et al. (US 2010/0177278; already of record).
Massengill remains as applied to claims 1 and 13 above.
Massengill does not disclose recommending one or more training drills to the individual based on a score generated from scoring the tracking of the individual's eye or eyes.
Reichow teaches, from the same field of endeavor that in a method and system for evaluating human eye tracking that it would have been desirable to include recommending one or more training drills to the individual based on a score generated from scoring the tracking of the individual's eye or eyes (Paragraph 0037, 314 of Fig. 6 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include recommending one or more training drills to the individual based on a score generated from scoring the tracking of the individual's eye or eyes as taught by the method and system for evaluating human eye tracking of Reichow in the method and system for evaluating human eye tracking of Massengill since Reichow teaches it is known to include this feature in a method and system for evaluating human eye tracking for the purpose of improving a user of the system's vision and coordination abilities.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Massengill (US 2008/0309616; already of record) as applied to claim 7 above.
Massengill remains as applied to claim 7 above.
Massengill discloses the claimed invention except for the target score is generated based on a bull's-eye arrangement centered around the visual cue. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the target score is generated based on a bull's-eye arrangement centered around the visual cue for the purpose of making the visual cue more recognizable by the user of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/11/2022